         Case 1:20-cv-01816-JGK-OTW Document 44 Filed 02/24/21 Page 1 of 4
                                0(02(1'256('




                                    $SSOLFDWLRQJUDQWHG3DUWLHVVKDOODSSHDUIRUDFRQIHUHQFHRQ0DU
Tanvir H. Rahman                    DWDP'LDOLQ  DFFHVVFRGH,QDGYDQFHRI
trahman@wigdorlaw.com               WKHFRQIHUHQFHSDUWLHVDUHGLUHFWHGWRPHHWDQGFRQIHUUHWKHLVVXHVLQ(&)
                                     )RUDQ\LVVXHVXQDEOHWREHUHVROYHGWKHSDUWLHVVKDOOVXEPLWD
February 12, 2021                   MRLQWDJHQGDE\0DUZLWKWKHLVVXHVUHTXLULQJFRXUWLQWHUYHQWLRQ
                                    7KHDJHQGDVKDOOLQFOXGHHDFKSDUW\ VSRVLWLRQZLWKVXSSRUWLQJHYLGHQFH
VIA ECF
                                    DQGRUFDVHODZ(&)UHVROYHG6225'(5('
The Honorable John G. Koeltl
United States District Court
Southern District of New York BBBBBBBBBBB
500 Pearl Street, Courtroom 14A 2QD7:DQJ)HE
New York, New York 10007        860-

         Re:     Lee v. Truist Bank, et al.; Civ. Case No. 20-cv-1816 (JGK)

Dear Judge Koeltl:

We represent Plaintiff Sharon Lee in the above-referenced matter and, pursuant to Rule II(B) of
Your Honor’s Individual Rules and Local Civil Rule 37.2, respectfully submit this pre-motion
conference letter concerning Plaintiff’s anticipated motion to compel regarding deficient discovery
responses of Defendants Truist Bank (“Truist”), SunTrust Bank, Inc. (“SunTrust”), GenSpring
Family Offices (“GFO”), Thomas Carrol and Robert Weiss (altogether, “Defendants”).

   I.          Background

This is an employment discrimination action in which Ms. Lee alleges she was fired by
Defendants in retaliation for her protected complaints of discrimination based on her gender, age
and race. On December 4, 2020, Plaintiff wrote to Defendants outlining Defendants’ deficient
responses to Plaintiff’s First Set of Document Requests and other discovery responses. Since then,
the parties have held three lengthy telephonic meet and confers on December 15 and 18, 2020, and
on February 5, 2021. The parties were able to resolve and/or narrow a number of their disputes,
but some disputes remain, which we address below.

   II.         Comparator Evidence

Document Request Nos. 10-12 in Plaintiff’s First Set of Document Requests request documents
pertaining to employees that Plaintiff has identified as comparators: Keith Cho, Nathan Willis,
Jennifer Cobleigh, Robert Zimmerman and Niles Greene (altogether, “Comparators”). These
Requests request documents and communications concerning the Comparators’ work
performance; changes to the terms and conditions of Comparators’ employment; and disciplinary
actions, warnings, probations or suspension notices issued to and/or about Comparators.
Defendants objected on the basis of these Requests being overbroad, not properly limited in time
and scope, irrelevant, and disproportionate to the needs of the case, as well as a result of them
being “unduly invasive” and implicating “the privacy concerns of non-parties to this action.”
          Case 1:20-cv-01816-JGK-OTW Document 44 Filed 02/24/21 Page 2 of 4



During the numerous meet and confer discussions, Defendants also claimed that the individuals
included in these requests are not appropriate comparators.

First, the individuals selected as comparators are appropriate, as they all had substantially similar
roles/responsibilities as Ms. Lee and, during at least some of the relevant period, reported to the
same supervisors. Second, the comparator evidence sought by Plaintiff is plainly relevant to
Plaintiff’s claims that she was a strong performing employee who was subjected to retaliatory
adverse actions on the basis of false claims of poor performance. Simply put, documents showing
similarly performing employees being held to different standards squarely concern Defendants’
reasons for subjecting Plaintiff to disciplinary action. Even if Defendants contend that Ms. Lee’s
performance was not their reason for their ultimate decision to terminate Ms. Lee, evidence
demonstrating that they engaged in a pattern of unjustifiable discipline is certainly relevant to
undermine the genuineness of the legitimate, non-discriminatory, non-retaliatory reasons proffered
by Defendants, which is also a way to prove pretext. Further, with respect to younger, white
and/or male comparators, evidence of their favorable treatment supports Plaintiff’s claims that
Defendants made discriminatory decisions with respect to the terms and conditions of Plaintiff’s
employment due to her race, national origin, color, gender and age.

Finally, Defendants' position that the documents sought can be withheld due to them implicating
the “privacy concerns of non-parties to this action” is misguided. Courts routinely allow for the
discovery of confidential employment-related information of nonparty comparators in employment
discrimination matters and the appropriate safeguard of such employees’ privacy interests is
through a protective order (present in this case) – not nondisclosure. See Duck v. Port Jefferson
Sch. Dist., 07 Civ. 2224 (ADS) (WDW), 2008 WL 2079916 at *4 (E.D.N.Y. May 14, 2008)
(quoting Ladson v. Ulltra East Parking Corp., 164 F.R.D. 376, 377 n. 2 (S.D.N.Y. 1996) (finding
protective order an appropriate remedy for privacy concerns regarding personnel files and noting
that privacy concerns “can be addressed by means short of restricting the scope of discovery”)).

   III.     Complaints of Discrimination or Retaliation

Request Nos. 37 and 40 in Plaintiff’s First Set of Document Requests request documents
concerning complaints, reports or other documentation regarding discrimination, harassment,
retaliation, unfair treatment and/or unequal treatment at GFO or the Private Wealth Management
Department at SunTrust/Truist from 2010 to the present, as well as the investigation of such
complaints and reports. Defendants objected to these requests on the basis of them being vague
and ambiguous, overly broad, not properly tailored in scope, irrelevant, disproportionate, as well
as them seeking documents that are publicly available, protected by attorney client privilege and/or
work product protections and impacting the privacy concerns of nonparties.

Defendants ultimately agreed to produce complaints levied against the following individuals from
2015 until 2020: Robert Weiss, Thomas Carroll, Charles Swarns, Felicia Speetjens, and Oscarlyn
Elder, who are either named defendants, individuals whom Defendants claim decided to terminate
Plaintiff’s employment, and/or were Plaintiff’s managers towards the end of her tenure.
Defendants’ proposal is inadequate, as complaints of discrimination, harassment, and retaliation
against other managers similarly situated to her own are relevant to Plaintiff’s claims of disparate
treatment and retaliation as they could be probative of a pattern of conduct. As such, Plaintiff
proposes a compromise of all documents, communications and/or ESI concerning any complaint,
          Case 1:20-cv-01816-JGK-OTW Document 44 Filed 02/24/21 Page 3 of 4



report or other documentation (including documents concerning resulting investigations) regarding
discrimination, harassment and retaliation against Managing Directors and above at GFO or the
Private Wealth Management Department at SunTrust/Trust from August 1, 2014 (1 year before
Plaintiff’s hiring) until December 18, 2019 (1 year after Plaintiff’s termination). Such limited
request is aligned with – and in fact more narrowly tailored than – the scope that courts in this
district find appropriate with respect to similar requests in cases containing similar claims. See Ri
Sau Kuen Chan v. NYU Downtown Hosp., No. 03 Civ. 3003 (CBM), 2004 WL 1886009 at *6
(S.D.N.Y. Aug. 23, 2004) (compelling the disclosure of all sexual harassment complaints –
company wide – for a period beginning two years before plaintiff’s employment until the
present). 1

    IV.     Retaliation Against Other Employees

Request No. 43 in Plaintiff’s First Set of Document Requests requests “[a]ll documents,
communications and/or ESI concerning any adverse actions taken against any employee or former
employee of GFO or the Private Wealth Management Department at SunTrust/Truist from 2010 to
the present within three months of a protected complaint, including but not limited to, discipline of
any kind, termination of employment, filing or threatening to file legal claims and/or contesting
unemployment.” In their initial response, and throughout the numerous meet and confers,
Defendants objected to this request on the basis of it being vague and ambiguous, overbroad, not
properly tailored in time and scope, irrelevant, disproportionate and unduly invasive.
Additionally, Defendants objected on the basis of this request implicating the privacy concerns of
non-parties to this action, as well as to the extent that this request seeks the production of
documents protected by the attorney-client, work product, and/or other applicable privileges.
Based on these objections, Defendants refuse to produce any non-privileged responsive
documents.

The plain wording of Request No. 43 clearly demonstrates that the request is properly limited in
both time and scope. Additionally, the numerous informed discussions that Counsel for the parties
have been able to have with respect to this request makes it clear that the request is not vague and
unable to be understood. With respect to proportionality, Defendants refuse to make any effort to
identify responsive documents and, as such, are unable to demonstrate how this request is
disproportionate to the needs of this case. Finally, this request is most certainly relevant to
Plaintiff’s claim that Defendants engaged in a pattern of retaliation in response to her protected
activity. Evidence showing the corporate Defendants engaging in a pattern of subjecting other
employees that complain of discrimination to adverse actions within three months of their
protected activity undoubtably supports Plaintiff’s claims and is regularly found relevant by Courts
in employment discrimination and retaliation cases. See Chan, 2004 WL 1886009 at *5
(“Information regarding other complaints of sexual harassment made by defendants' employees
and actions taken in response thereto is clearly relevant to plaintiff's ability to make out her prima
facie case of retaliation.”). Lastly, for the reasons stated above with respect to Requests No. 10-
12, the Court should reject Defendants’ objection based on privacy interests of nonparties.

1
        The court in Chan ordered the defendants to disclose, inter alia, any salary, race
discrimination or national origin discrimination complaints made by women at the New York
University Downtown Hospital during the period 1998 (2 years before the plaintiff’s employment)
to present.
        Case 1:20-cv-01816-JGK-OTW Document 44 Filed 02/24/21 Page 4 of 4




We thank Your Honor for the Court’s attention to this matter.

Respectfully submitted,


Tanvir H. Rahman

cc:    Counsel of Record (via ECF)
